Citation Nr: 1518980	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss.

 Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for and tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from September 1957 to April 1962.

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of July 2011 of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although the RO has considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a November 2005 rating action, RO denied service connection for tinnitus and bilateral hearing loss.  The RO notified the Veteran of that action but he did not appeal those determinations or submit new and material evidence within a year of the notice.

2.  The evidence received since the November 2005 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.   


CONCLUSIONS OF LAW

1.  The November 2005 RO decision that denied the Veteran's claim for entitlement to service connection for tinnitus and bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied by the RO in November 2005.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).  As a result, service connection for these disabilities may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Analysis

In 2005, the Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus.  In November 2005, the RO denied this claim based on the fact that the Veteran had submitted no evidence showing a currently disability or a nexus to service.  The Veteran was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the November 2005 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).

Nearly five years later, in June 2010, the Veteran submitted a request to reopen the claim.  The RO scheduled the Veteran for a VA Audiological Examination that took place in July 2011.  The report showed current hearing loss disability as defined by VA along with tinnitus.  See 38 C.F.R. § 3.385 (2014).  

The results from the examination report of July 2011 are clearly new and relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the Veteran has submitted evidence that is new and material, and the issue of entitlement to service connection for bilateral hearing loss and tinnitus is reopened.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus; to this extent, the appeal is granted. 



REMAND

The report of VA audiological examination in July of 2011, reflects that the examiner did not review the post-service treatment records, though they were of record when the Veteran underwent the examination.  Of particular interest in those records are repeated government-sponsored audiological examinations that show a decrease in the Veteran's hearing beginning shortly after he left service and until he retired from federal service.  The record reflects that a VA examiner has not commented on the assertions made by the Veteran nor has any explanation been made by a medical professional as to whether the post-service results indicated that the Veteran began experiencing tinnitus and hearing loss shortly after service that might be result of service.  

The case is therefore REMANDED for the following development:

1.  Arrange for the Veteran to undergo a VA examination to determine whether his current bilateral hearing loss or tinnitus had its onset in service or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for the opinions that take into account the clinical records and the Veteran's reports.

The examiner should specifically provide comments with respect to the post-service (federal) audiological records from 1963 to 1997 as to whether they showed the continuation, after service, of the purported disorders.  If the examiner concludes that the Veteran's current disabilities were not caused by or the result of his military service, he or she must 

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative; whether the inability to provide the needed opinion is due to the limits of medical knowledge or of the examiner's medical knowledge and whether there is an additional evidence that would permit the opinion to be provided.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


